          Case 4:20-cv-01328-KGB Document 7 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ZECKEYA PERRY                                                                       PETITIONER
ADC #156241

v.                             CASE NO. 4:20-cv-1328-KGB-BD

DEXTER PAYNE, Director, ADC;
AUNDREA CULCLAGER, Warden;
LESLIE RUTLEDGE, Attorney
General, State of Arkansas; and
ARKANSAS, State of                                                             RESPONDENTS

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that petitioner Zeckeya Perry’s petition for writ of habeas corpus is denied and

dismissed without prejudice. A certificate of appealability is denied.

       It is so adjudged this 2nd day of February, 2021.



                                                     Kristine G. Baker
                                                     United States District Judge
